Citation Nr: 0432977	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  99-11 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, 
Arkansas


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979.

In August 1998, the veteran submitted an NOD on the denial of 
a clothing allowance from the North Little Rock Prosthetics 
Clinic.  An application was filed in July 1998.  Denial by 
the VA outpatient clinic and notice of such were also in July 
1998.  The Board notes that a separate NOD was filed on this 
issue in March 1999.  A March 1999 Congressional Call report 
noted that there was no evidence that the RO had received a 
substantive appeal on the clothing allowance issue.  In this 
regard, it was noted that the SOC was issued by Prosthetics.  
A VA Form 9 was, indeed, received by the RO with regard to 
this issue in June 1999.     

In April 2004, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.    


REMAND

In pertinent part, eligibility for a clothing allowance is 
established when the Chief Medical Director or designee 
certifies that because of service connected disability a 
prosthetic or orthopedic appliance is worn or used which 
tends to wear or tear the veteran's clothing.  38 U.S.C.A. § 
1162(a) (West 2002); 38 C.F.R. § 3.810(a)(2) (2004).  
Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter (August 1), 
both as to the initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b) 
(2004).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year. 38 C.F.R. § 3.810(c)(1) 
(2004).

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002) have not been satisfied with respect to the 
issue on appeal.  

Additionally, the veteran's claims folder does not contain 
the statement of the case (SOC) or any subsequent 
supplemental statements of the case (SSOC's).  Furthermore, 
the veteran's administrative records folder from the Medical 
Center does not appear to have been associated with the 
claims folder.  

As such, the case, accordingly, must be REMANDED for the 
following actions:

1.  The claims file should be reviewed 
and it should be ensured that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45620-32 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159).  It should be 
requested that the veteran submit to VA 
any evidence in his possession pertinent 
to the claims on appeal.  Finally, 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), should 
be ensured.

2.  The administrative records folder at 
the Little Rock Medical 
Center/Prosthetics Clinic should be 
associated with the claims folder.  

3.  A copy of the statement of the case 
(SOC), issued by Prosthetics, should be 
associated with the claims folder, along 
with any subsequent supplemental 
statements of the case (SSOC's).  
Further, it should be ensured that the 
veteran has received copies of such.    

4.  Thereafter, the claim of entitlement 
to a clothing allowance should be 
readjudicated.  If the benefit on appeal 
remains denied, a supplemental statement 
of the case (SSOC) should be furnished 
the veteran and his accredited 
representative, if any.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


